Citation Nr: 0528780	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-19 117	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992, 
with subsequent service in the California National Guard 
totaling five years and four months until he was discharged 
in October 1996.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in February 2004, when it was remanded for 
further development.  Such development having been 
accomplished, the case is now ready for further appellate 
review.


FINDING OF FACT

There is no evidence of disability involving the veteran's 
low back during service or for several years thereafter, and 
the weight of the evidence is against the veteran's assertion 
of a connection to service.


CONCLUSION OF LAW

Service connection is not warranted for disability of the low 
back, to include arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002) ; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
the residuals of an injury to his low back.  He contends that 
he fell backwards, landing on his coccyx, when he fell off 
the back of a bus in 1988 during his period of active duty 
and has suffered painful residuals of this injury since that 
time. 


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

A claimant must be informed of the evidence necessary to 
substantiate a claim, and of the claimant's and VA's 
respective obligations in identifying and obtaining different 
types of evidence, and be requested to submit any evidence in 
the claimant's possession that pertains to the claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Review of the 
file shows that by correspondence from the Appeals Management 
Center (AMC) dated in March 2004, prior to the most recent 
adjudication of the instant appeal in the February 2005 
supplemental statement of the case, the AMC advised the 
veteran of the evidence needed to support his claims, and 
notified the veteran of his responsibilities to identify 
evidence that might substantiate the claims and to provide 
any evidence or information he might have pertaining to his 
appeal.  Further information concerning the evidence 
necessary to substantiate his claims, the pertinent law and 
regulations, and the reasons his claims were denied were 
provided in the statement of the case dated in September 
2002, as well as in a supplemental statement of the case 
dated in February 2005.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  All potentially relevant evidence 
identified by the appellant has been received, including VA 
and private medical records.  He appeared at a hearing before 
the undersigned Veterans Law Judge in May 2003, and a VA 
medical examination was provided in October 2004.  

We note that the veteran's representative filed a complaint 
in February 2005 regarding the fact that the October 2004 VA 
medical examination was performed by a physicians' assistant 
rather than by a medical doctor, as requested in the February 
2004 Board remand.  Following review of the report of the 
February 2005 examination, the Board holds that the 
examination was adequate, despite having been conducted by a 
physicians' assistant.  The report indicates that in addition 
to eliciting medical history from the veteran, the provider 
reviewed the veteran's medical records contained in his 
claims file.  The clinical examination itself is described in 
detail, as are the relevant test results, and the conclusion 
reached is well-supported and explained.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis-service connection for a low back disability

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

As noted above, the veteran contends that he fell backwards, 
landing on his coccyx, when he was inspecting a bus in 1988 
during his period of active duty.  He did not seek treatment 
for the resulting low back pain at the time, as he feared 
being discharged on account of medical disability.  He also 
states that he was unable to seek medical treatment for 
several years after service because he was unemployed and had 
no medical insurance.  Thus, there is no contemporaneous 
record of this injury during service or for several years 
thereafter.  However, the veteran has written about and 
testified to the event and he has also submitted a statement 
from his supervisor at the time, to the effect that the 
supervisor recalls the veteran falling while on active duty.  

The report of the general medical examination conducted in 
May 1987 in conjunction with his entrance into service 
reflects that his spine and musculoskeletal system were 
considered to have been normal at that time.  His service 
medical records cover the entire period of his tour of duty, 
and reveal multiple and varied complaints, including 
difficulties with insomnia, blisters on his feet, hand and 
wrist pain, irritation in the corner of his left eye, a sore 
throat, and a sinus infection.  Additionally, he had an 
episode of right shoulder pain, for which he was given a 
restricted physical profile in 1988.  

The veteran did not undergo a general medical examination in 
conjunction with his separation from service; thus, there is 
no report reflecting his physical condition at that time.  VA 
and private medical records contained in the veteran's claims 
file reveal complaints and treatment for back pain beginning 
in 1995, three years after the veteran's discharge from 
active duty, and seven years after the alleged injury.  Thus, 
as the record stands, there is no contemporaneous medical 
evidence documenting the presence of a chronic back 
disability for many years following his discharge from active 
duty.  

The earliest medical evidence of a low back disability which 
is contained in the veteran's claims file consists of VA 
treatment records dated in 1995.  According to a June 1995 
report, the veteran complained of experiencing low back pain 
for the previous two to three months.  The diagnostic 
assessment in June was of a lumbar paraspinal muscle spasm.  
In an August 1995 report, the veteran complained of having 
had low back pain since 1993.  At that time, he reported 
having a dull ache in the right low back area.  The 
assessment was of mechanical back pain.  He was referred for 
the back school and general conditioning to include abdominal 
strengthening exercises.

Records received from Kaiser Permanente reveal that in 1998 
the veteran complained of a two-year history of back pain.  
X-ray testing revealed degenerative changes at L3-4.  Testing 
for rheumatologic factors was interpreted as normal.  

In October 1999, the veteran filed a claim with VA for 
injuries incurred to his lower back when he fell off a bus in 
October 1988 during the "Annual Inaugural" in Washington 
DC.  In a November 2000 statement, the veteran's former 
supervisor at Bolling Air Force Base stated that he recalled 
an incident when the veteran fell out of the bus onto his 
back during a special cleaning detail. 

A VA healthcare record dated in April 2002 contains the first 
reference contained in the claims file to falling from a bus 
in the context of medical history provided by the veteran to 
a healthcare provider.  The physician recorded the veteran's 
statement that he had had chronic low back pain since 1989 
when he fell from a bus.  Following the clinical examination, 
the physician made a diagnostic assessment of "chronic low 
back pain, most probably etiology is a 
biomechanical/musculoskeletal findings are positive for 
bilateral sacroiliac ligament sprain."  X-ray studies of the 
lumbar spine conducted in May 2002 were interpreted as 
showing no evidence of acute injury or significant 
degenerative disease.  A June 2002 report contains the 
assessment that the veteran appeared to have myofascial pain, 
along with a possible sacroiliac ligament sprain and also 
appeared to have an anteriorly rotated sacrum.  He was 
referred to an osteopathic doctor for manipulation of his 
sacrum.  

An August 2002 report contains a discussion by the VA Chief 
of Rheumatology in his search for an etiology to explain the 
veteran's low back pain.  After discussing the various 
characteristics of the veteran's back problem which did not 
fit neatly into any particular established diagnosis, he 
noted that that the veteran himself attributed the onset of 
his arthritis to a specific episode of trauma and as such a 
post-traumatic myofascial pain syndrome could not be ruled 
out.  The report of an October 2002 magnetic resonance 
imaging study shows that the veteran had bilateral pars 
defects at the L5 level.  There was no associated subluxation 
or distraction at the "fracture site."  It was noted that 
in and of themselves, these defects may be a source of low 
back pain.  The magnetic resonance imaging study was 
interpreted as otherwise normal.

According to a September 2002 report, the veteran's 
physicians determined that his pain was likely due to 
mechanical causes, rather than nerve compression.  It was 
noted that he had very tight muscles and would benefit from 
stretching exercises.  

In May 2003, the VA Chief of Rheumatology wrote a letter at 
the veteran's request summarizing his low back problems and 
treatment since 1998, when the veteran first sought treatment 
from the West LA VA Medical Center.  In the letter, the 
physician provided the veteran's history of having fallen off 
a bus and landing on his coccyx.  He noted that the veteran's 
low back pain had both inflammatory components and features 
of mechanical low back pain, and that he also had a diagnosis 
of chronic tendonitis-epicondylitis with tenderness over the 
sacroiliac joints.  He described the course of testing which 
was undertaken to rule out potential spondyloarthropathy, 
neurologic problems, and degenerative processes as possible 
explanations of the veteran's pain.  However, all of these 
potential diagnoses were ruled out after further study.  The 
concluding paragraph of the letter is set forth in relevant 
part below:  

His recent MRI showing a bilateral L5 pars defect 
may be explanation of chronic low back pain, 
particularly as there has been no evidence to 
support an undifferentiated spondyloarthropathy.  
The etiology of pars interarticularis fractures or 
spondylolysis has been debated as regarding the 
relationship with congenital and traumatic factors.  
It has been argued that this condition is an 
acquired traumatic lesion originating sometime 
between infancy and early adult life.  The patient 
denied any vigorous sports activities as a child or 
adolescent.  In regard to trauma, spondylolysis has 
been thought to most frequently arise from a fatigue 
fracture occurring after repeated trauma, but an 
acute pathogenesis due to a single traumatic episode 
has also been supported.  And the absence of fluffy 
periosteal callus formation that is commonly noted 
at sites of other fractures is rarely observed in 
spondylolysis.  Spondylolysis has been reported to 
develop following minor trauma with the defect in 
the pars interarticularis persisting.  As such, the 
patient's history of trauma during his military 
service in which he fell off a bus and landed on his 
coccyx as well as possibly striking his right elbow 
may very well provide an etiology of his chronic 
elbow and low back pain given radiographic reports 
of evidence of fracture at both sites, again 
particularly given the absence of an underlying 
inflammatory condition or significant degenerative 
disease.

During the May 2003 hearing on appeal, the veteran described 
the fall from the back of a bus and emphasized again his fear 
of being discharged from the military on account of physical 
disability.  He also described in detail the nature of the 
pain he currently endures on a daily basis.

In a June 2004 letter which he sent to both of his United 
States Senators, the veteran described his back injury as 
having occurred in 1989 when he was supporting the 
preparation for the Special Olympics in Washington DC.

The report of the October 2004 VA examination shows that the 
examiner reviewed the veteran's claims file thoroughly, and 
summarized the medical findings pertaining to his back  over 
the years for the report.  Upon examination, range of low 
back motion was limited by pain.  There was no weakness, 
gross incoordination, or awkward/excess motion demonstrated.  
There was no atrophy or ankylosis in the lumbar spine.  
Neurological signs and responses were normal.  The examiner 
rendered diagnoses of 1) Chronic low back pain without 
objective evidence of muscle atrophy or weakness for the 
severity of pain claimed, 2) Pars defect at L5, 3) claimed 
back injury in service with no evaluation or treatment during 
military or post military until 1995.  The examiner concluded 
the report with the following comments:

This veteran claims he injured his back in 1988 
after falling off a bus.  Although he did not seek 
medical treatment because of fear of being 
discharged, I would think that if his pain was as he 
reports, 9/10 [9 of 10 on a pain scale of 10] he 
would have sought some type of medical evaluation.  
Also, there are no records of evaluation after his 
discharge from the military in 1992.  His consult in 
June 1995 for low back pain states that he had pain 
for two to three months, and that he did not know 
when he hurt his back.  He also denied trauma.  
Based on the evaluation of his medical records, 
there is nothing linking his current present low 
back disorder etiologically with what occurred 
during his military service.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence of record, the Board first finds 
that the veteran's own credibility is questionable.  As noted 
by the VA examiner, his story has changed over the years.  
When he initially sought treatment for back pain in 1995, he 
did not attribute the pain to any injury in service, or 
indeed, any injury at all.  Rather, he dated the pain to 
1993, after his discharge from service.  At another point in 
1995, he stated he had only experienced low back pain for the 
previous two to three months.  It was not until 1999 that he 
claimed to VA that he had injured his back during service and 
not until 2002 that he reported the injury to a medical care 
provider in a treatment context.  The details of the story 
have changed significantly over the years as well.  From 
cleaning a bus for an inauguration to inspecting a bus for 
the Special Olympics, the circumstances surrounding the 
injury are simply too difficult to pin down.  Although the 
statement of the veteran's supervisor supports the veteran's 
assertion that he had a fall, this statement was offered many 
years after the purported occurrence.  In the absence of any 
supporting contemporaneous evidence, and in view of the 
inconsistency of the veteran's own statements, this statement 
is insufficient to render the veteran's testimony and 
conflicting written statements as credible.

Another statement which lacks credibility is the veteran's 
assertion that he did not report the injury in service 
because he was afraid of being medically discharged.  Review 
of his service medical records reveals that he sought 
treatment for many seemingly trivial medical problems, like 
the eye irritant, and foot blisters, as well as for more 
serious problems such as right shoulder pain, for which he 
was given a restricted physical profile in July 1988, the 
same year that he now asserts he suffered the injury from 
falling off a bus.  Thus, the evidence shows that he was not 
afraid to report the right shoulder problems at approximately 
the same time that he now says he was afraid to report an 
injury to his back.  

The medical evidence in the case must be evaluated in light 
of the Board's finding that the veteran's statements 
regarding the injury to his back in service to are not 
credible.  That medical evidence which supports the veteran's 
appeal is based upon the veteran's own statements, which we 
find to be lacking in credibility and probative value.  The 
veteran's treating physicians, to include the Chief of 
Rheumatology who submitted the May 2003 letter in support of 
the veteran's appeal, accepted his story with regard to the 
nature of the injury and the date of the injury, i.e., during 
service.  The VA examiner, despite the fact that he is a 
physicians' assistant, rather than a physician, was able to 
review the veteran's claims file, and based upon a more 
complete record, expressed doubts about the nexus to service 
and indeed, about whether the injury occurred during service 
or at all.  For the reasons expressed above, the Board 
reaches the same conclusion.  Thus, while we recognize the 
relative expertise of the Chief of Rheumatology, his medical 
opinion is not afforded significant probative value because 
its conclusions are tentative and are based on a history of 
trauma during service and continuity of symptomatogy 
thereafter, which we have concluded is unsupported by 
credible evidence in the record..  The opinion of the 
physician's assistant was based on more complete and accurate 
information reflected in a longitudinal review of the records 
in the claims file.  Accordingly, the Board chooses to accord 
greater weight to this opinion by this medical professional.

In sum, the evidence of record simply does not support the 
veteran's claim that he incurred an injury to his back during 
service by falling off a bus.  The story does not hold water 
and absent a credible evidence of an injury during service, 
the tentative medical nexus suggested by the veteran's 
treating physician does not hold up either.  

In reviewing the claim for entitlement to service connection, 
the Board initially finds that because there is no 
contemporaneous evidence of an injury to the veteran's low 
back during service and no evidence of arthritis in the low 
back within one year of service, service connection is not 
warranted on a direct or presumptive basis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Absent a credible nexus to service consisting of other 
evidence establishing the currently-shown back disability is 
linked to service, service connection is not warranted on any 
other basis.  38 C.F.R. § 3.303.  The preponderance of the 
evidence is against the veteran's claim for service 
connection and the appeal must be denied.


ORDER

Service connection for a low back disability is denied.




	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


